Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 10-20-21 have been accepted by the examiner.

Claim Rejections -35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, 10, 11, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2017/0108636) and Kim et al. (US 2011/0063533).
Regarding claim 1, Yoon (Fig. 1-3) discloses a time-multiplexed backlight comprising:
a broad-angle backlight (407) configured to provide broad-angle emitted light (eg. emitting light from the entire surface, with “surface light source” discussed in [0049]) from an emission surface (the top surface, shown in Fig. 3) during a two-dimensional (2D) mode (“emits light for 2D image display” as discussed in [0048] with “2D mode” more specifically discussed in [0088]);
a multiview backlight (400) comprising an array of multibeam elements (217), each multibeam element of the multibeam element array being configured to provide a plurality of directional light beams (221, 223, 225, and 227) having directions corresponding to different view directions of a multiview image (eg. “corresponding to a plurality of viewing angle direction in 3D display” as discussed in [0039]) during a multiview mode (“multiview image may be a 3D video image” discussed in [0077] and “3D mode” more specifically discussed in [0088]); and
a mode controller (330) configured to time-multiplex the 2D and multiview modes by activating the broad-angle backlight during a first time interval (eg. the first time interval is “in response to the input image being a 2D image” as discussed in [0086], see also [0088] which discusses “In response to the 3D image display apparatus being operated as the 2D mode… turn on the second backlight 407”) and the multiview backlight during a second time interval (eg. the second time interval is the 3D mode, see [0088] which discusses how “In response to the 3D image display apparatus being operated as the 3D mode, the processor 330 may control the first light source and the second light source to alternately emit light”), wherein the multiview backlight is disposed adjacent to the emission surface of the broad-angle backlight (as seen in Fig. 3, 400 is directly above the top surface of 407) and is transparent to the broad-angle emitted light during the 2D mode (the portion of 400 that is directly above 407, namely 211, is almost “entirely transparent” as discussed in [0053]).
However, Yoon fails to teach or suggest wherein the 2D and multiview modes are “sequentially” activated.
Kim (Fig. 3-5, and 8) discloses a time-multiplexed backlight comprising a mode controller (400) configured to time-multiplex the 2D (called a “2D image frame” and shown in Fig. 4) and multiview modes (called a “3D image frame” and shown in Fig. 5A) by sequentially activating the 2D mode during a first time interval and the multiview mode during a second time interval (“the modes of FIGS. 4 and 5A being alternatingly driven in a high speed” as discussed in [0075], with “alternately driven into its 2D-processing, first polarization mode and into its 3D-processing, second polarization mode” discussed in [0076]).
Therefore, the combination of Yoon and Kim would provide a mode controller (330 of Yoon, and 400 of Kim) configured to switch between the 2D mode and the multiview mode by sequentially (as taught by Kim in [0075]) activating the broad-angle backlight (407 of Yoon) and the multiview backlight (400 of Yoon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon to sequentially activate the broad-angle backlight and the multiview backlight as taught by Kim because this allows both 2D and 3D content to be displayed simultaneously (see [0005]).

Regarding claim 10, Yoon (Fig. 1-3) discloses a time-multiplexed multiview display comprising:
a broad-angle backlight (407) configured to provide broad-angle emitted light (eg. emitting light from the entire surface, with “surface light source” discussed in [0049]);
a multiview backlight (400) comprising an array of multibeam elements (217), each multibeam element of the multibeam element array being configured to provide a plurality of directional light beams (221, 223, 225, and 227) having directions corresponding to different view directions of a multiview image (eg. “corresponding to a plurality of viewing angle direction in 3D display” as discussed in [0039]);
an array (“arranged in a plurality of rows and a plurality of columns” discussed in [0082]) of light valves (403, which is a “transmissive liquid crystal display” as discussed in [0038]) configured to modulate the broad-angle emitted light during the 2D mode to provide a 2D image (403 is operated in a “2D mode that displays a 2D image” as discussed in [0088]) and to modulate the plurality of directional light beams during the multiview mode to provide the multiview image (“403 may display a multiview image frame in which a plurality of views having different viewpoints” discussed in [0083], with “403 to be operated in a 3D mode that displays a 3D image” discussed in [0088]); and
a mode controller (330, which controls both backlights as discussed in [0088]) configured to activate the broad-angle backlight (407) and the multiview backlight (400).
However, Yoon fails to teach or suggest wherein the mode controller configured to “sequentially” activate the broad-angle backlight and the multiview backlight or wherein “the 2D image and multiview image being superimposed on the time-multiplexed multiview display as a composite image.”
Kim (Fig. 3-5, and 8) discloses a time-multiplexed display wherein a mode controller (400) is configured to sequentially activating a 2D mode and a multiview mode (“the modes of FIGS. 4 and 5A being alternatingly driven in a high speed” as discussed in [0075]), wherein the 2D image (11) and the multiview image (21) being superimposed with each other (as seen in Fig. 8) on the time-multiplexed multiview display as a composite image (called a “a combined mono/stereoscopic image 30” in [0075] and as seen in Fig. 8).
 Therefore, the combination of Yoon and Kim would provide a mode controller (330 of Yoon, and 400 of Kim) configured to sequentially (as taught by Kim in [0075]) activating the broad-angle backlight (407 of Yoon) and the multiview backlight (400 of Yoon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon to sequentially activate the broad-angle backlight and the multiview backlight to provide a composite image as taught by Kim because this allows both 2D and 3D content to be displayed simultaneously (see [0005]).

Regarding claim 16, Yoon (Fig. 1-3) discloses a method of operating a time-multiplexed backlight, the method comprising:
providing broad-angle emitted light (eg. emitting light from the entire surface, with “surface light source” discussed in [0049]) during a 2D mode (“emits light for 2D image display” as discussed in [0048] with “2D mode” more specifically discussed in [0088]) using a broad-angle backlight (407);
providing directional emitted light (221, 223, 225, and 227) during a multiview mode (“multiview image may be a 3D video image” discussed in [0077] and “3D mode” more specifically discussed in [0088]) using a multiview backlight (400) having an array of multibeam elements (217), the directional emitted light comprising a plurality of directional light beams provided by each multibeam element of the multibeam element array (221, 223, 225, and 227 are each provided by 217, see Fig. 3 and [0047]); and
time multiplexing the 2D and multiview modes using a mode controller (330) to activate the broad-angle backlight during a first sequential time interval corresponding to the 2D mode (eg. the first time interval is “in response to the input image being a 2D image” as discussed in [0086], see also [0088] which discusses “In response to the 3D image display apparatus being operated as the 2D mode… turn on the second backlight 407”) and the multiview backlight during a second sequential time interval corresponding to the multiview mode (eg. the second time interval is the 3D mode, see [0088] which discusses how “In response to the 3D image display apparatus being operated as the 3D mode, the processor 330 may control the first light source and the second light source to alternately emit light”), wherein directions of the plurality of directional light beams correspond to different view directions of a multiview image (eg. corresponding to “a plurality of viewing angle direction” as discussed in [0039], also corresponding to different “viewing zones” seen in Fig. 6).
However, Yoon fails to teach or suggest wherein the 2D and multiview modes are “sequentially” activated.
Kim (Fig. 3-5, and 8) discloses a method of operating a time-multiplexed backlight comprising time-multiplexing a 2D (called a “2D image frame” and shown in Fig. 4) and multiview modes (called a “3D image frame” and shown in Fig. 5A) using a mode controller (400) to sequentially activate the 2D mode during a first sequential time interval corresponding to the 2D mode and the multiview mode during a second sequential time interval corresponding to the multiview mode (“the modes of FIGS. 4 and 5A being alternatingly driven in a high speed” as discussed in [0075], with “alternately driven into its 2D-processing, first polarization mode and into its 3D-processing, second polarization mode” discussed in [0076]).
Therefore, the combination of Yoon and Kim would provide a method of time multiplexing the 2D and multiview modes using a mode controller (330 of Yoon, and 400 of Kim) to sequentially (as taught by Kim in [0075]) activate the broad-angle backlight (407 of Yoon) and the multiview backlight (400 of Yoon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon to sequentially activate the broad-angle backlight and the multiview backlight as taught by Kim because this allows both 2D and 3D content to be displayed simultaneously (see [0005]).

Regarding claim 2, Yoon and Kim disclose a time-multiplexed backlight as discussed above, and Yoon further discloses wherein the multiview backlight further comprises:
a light guide (211) configured to guide light as guided light (eg. using “internal reflection” as discussed in [0053]); and
wherein the array of multibeam elements (217) are spaced apart from one another across the light guide (as seen in Fig. 2, “spaced at a fixed interval” discussed in [0045]), each multibeam element of the multibeam element array being configured to scatter out a portion of the guided light from the light guide as the plurality of directional light beams (as 221, 223, 225, and 227, as seen in Fig. 3).

Regarding claim 6, Yoon and Kim disclose a time-multiplexed backlight as discussed above, wherein the mode controller is configured to switch between the 2D mode and the multiview mode by activating a light source of the broad-angle backlight (“surface light source” discussed in [0049]) to provide the broad-angle emitted light during the 2D mode (“backlight 407 used to display a 2D image” discussed in [0040]) and a light source of the multiview backlight (eg. 213 and 215) to provide the plurality of directional light beams during the multiview mode (“backlight 400 used to display a 3D image” discussed in [0040]).
Additionally, Kim discloses a time-multiplexed display wherein a mode controller (400) is configured to switch between the 2D mode (called a “2D image frame” and shown in Fig. 4) and the multiview mode (called a “3D image frame” and shown in Fig. 5A) by sequentially activating the 2D mode and the multiview mode (“the modes of FIGS. 4 and 5A being alternatingly driven in a high speed” as discussed in [0075]).
Therefore, the combination of Yoon and Kim would provide a mode controller (330 of Yoon, and 400 of Kim) configured to switch between the 2D mode and the multiview mode by sequentially (as taught by Kim in [0075]) activating a light source of the broad-angle backlight (407 of Yoon) to provide the broad-angle emitted light during the 2D mode (“backlight 407 used to display a 2D image” discussed in [0040] of Yoon, corresponding to Fig. 4 of Kim) and a light source of the multiview backlight (400 of Yoon) to provide the plurality of directional light beams during the multiview mode (“backlight 400 used to display a 3D image” discussed in [0040] of Yoon, corresponding to Fig. 5A of Kim).
It would have been obvious to one of ordinary skill in the art to combine Yoon and Kim for the same reasons as discussed above. 

Regarding claim 7, Yoon and Kim disclose a time-multiplexed backlight as discussed above, and Yoon further discloses the time-multiplexed multiview display further comprising:
an array (“arranged in a plurality of rows and a plurality of columns” discussed in [0082]) of light valves (403, which is a “transmissive liquid crystal display” as discussed in [0038]) configured to modulate the broad-angle emitted light during the 2D mode to provide a 2D image (403 is operated in a “2D mode that displays a 2D image” as discussed in [0088]) and to modulate the plurality of directional light beams during the multiview mode to provide the multiview image (“403 may display a multiview image frame in which a plurality of views having different viewpoints” discussed in [0083], with “403 to be operated in a 3D mode that displays a 3D image” discussed in [0088]).

Regarding claim 8, Yoon and Kim disclose a time-multiplexed display as discussed above, wherein the mode controller is configured to activate the broad-angle backlight during the first time interval to provide the 2D image (“backlight 407 used to display a 2D image” discussed in [0040]) and the multiview backlight during the second time interval to provide the multiview image (“backlight 400 used to display a 3D image” discussed in [0040]).
Additionally, Kim discloses a time-multiplexed display wherein a mode controller (400) is configured to switch between the 2D mode (called a “2D image frame” and shown in Fig. 4) and the multiview mode (called a “3D image frame” and shown in Fig. 5A) by sequentially activating the 2D mode and the multiview mode (“the modes of FIGS. 4 and 5A being alternatingly driven in a high speed” as discussed in [0075]), wherein the 2D image (11) and the multiview image (21) being superimposed with each other (as seen in Fig. 8) on the time-multiplexed multiview display to provide a composite image (called a “a combined mono/stereoscopic image 30” in [0075] and as seen in Fig. 8).
Therefore, the combination of Yoon and Kim would provide a mode controller (330 of Yoon, and 400 of Kim) configured to switch between the 2D mode and the multiview mode by sequentially (as taught by Kim in [0075]) activating a light source of the broad-angle backlight (407 of Yoon) to provide the broad-angle emitted light during the 2D mode (“backlight 407 used to display a 2D image” discussed in [0040] of Yoon, corresponding to Fig. 4 of Kim) and a light source of the multiview backlight (400 of Yoon) to provide the plurality of directional light beams during the multiview mode (“backlight 400 used to display a 3D image” discussed in [0040] of Yoon, corresponding to Fig. 5A of Kim).
It would have been obvious to one of ordinary skill in the art to combine Yoon and Kim for the same reasons as discussed above. 

Regarding claim 11, Yoon and Kim disclose a time-multiplexed multiview display as discussed above, and Yoon further discloses wherein the multiview backlight further comprises:
a light guide (211) configured to guide light as guided light (eg. using “internal reflection” as discussed in [0053]); and
wherein the array of multibeam elements (217) are spaced apart from one another across the light guide (as seen in Fig. 2, “spaced at a fixed interval” discussed in [0045]), each multibeam element of the multibeam element array being configured to scatter out a portion of the guided light from the light guide as the plurality of directional light beams (as 221, 223, 225, and 227, as seen in Fig. 3).

Regarding claim 14, Yoon and Kim disclose a time-multiplexed multiview display as discussed above, and Yoon further discloses wherein the mode controller is configured to activate a light source of the broad-angle backlight (“surface light source” discussed in [0049]) to provide the broad-angle emitted light (“backlight 407 used to display a 2D image” discussed in [0040])and activate a light source of the multiview backlight (eg. 213 and 215) to provide directional light beams to activate the broad-angle backlight and the multiview mode (“backlight 400 used to display a 3D image” discussed in [0040]).
Additionally, Kim discloses a time-multiplexed multiview display wherein a mode controller (400) is configured to sequentially (“the modes of FIGS. 4 and 5A being alternatingly driven in a high speed” as discussed in [0075]) activate a 2D mode (called a “2D image frame” and shown in Fig. 4) and a multiview mode (called a “3D image frame” and shown in Fig. 5A).
Therefore, the combination of Yoon and Kim would provide a mode controller (330 of Yoon, and 400 of Kim) configured to activate a light source of the broad-angle backlight (“surface light source” discussed in [0049]) to provide the broad-angle emitted light (“backlight 407 used to display a 2D image” discussed in [0040])and activate a light source of the multiview backlight (eg. 213 and 215) to provide directional light beams to sequentially (as taught by Kim in [0075]) activate the broad-angle backlight and the multiview mode (“backlight 400 used to display a 3D image” discussed in [0040]).
It would have been obvious to one of ordinary skill in the art to combine Yoon and Kim for the same reasons as discussed above. 

Regarding claim 15, Yoon and Kim disclose a time-multiplexed multiview display as discussed above, and Yoon further discloses wherein the multiview backlight is disposed between the broad-angle backlight and the light valve array (as seen in Fig. 1, 400 is between 407 and 403), the multiview backlight being transparent to the broad-angle emitted light (the portion of 400 that is directly above 407, namely 211, is almost “entirely transparent” as discussed in [0053]).

Regarding claim 19, Yoon and Kim disclose a method of operating a time-multiplexed backlight as discussed above, and Yoon further discloses the method comprising:
modulating the broad-angle emitted light using an (“arranged in a plurality of rows and a plurality of columns” discussed in [0082]) of light valves (403, which is a “transmissive liquid crystal display” as discussed in [0038]) to provide a 2D image during the 2D mode (403 is operated in a “2D mode that displays a 2D image” as discussed in [0088]); and
modulating the plurality of directional light beams of the directional emitted light using the light valve array to provide a multiview image during the multiview mode (“403 may display a multiview image frame in which a plurality of views having different viewpoints” discussed in [0083], with “403 to be operated in a 3D mode that displays a 3D image” discussed in [0088]).
Additionally, Kim further discloses wherein time-multiplexing the 2D mode and the multiview mode superimposes the 2D image and multiview images to provide a composite image (called a “a combined mono/stereoscopic image 30” in [0075] and as seen in Fig. 8) comprising both 2D content and multiview content (both 2D content 11 and 3D content 21 shown in Fig. 8).
It would have been obvious to one of ordinary skill in the art to combine Yoon and Kim for the same reasons as discussed above. 

Claims 3-5, 9, 12, 13, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon and Kim as applied to claims 2, 7, 11, 16, and 19 above, and further in view of Wan et al. (US 2017/0363794).
Regarding claim 3, Yoon and Kim disclose a time-multiplexed backlight as discussed above, however fail to teach or suggest wherein the light guide is configured to guide the guided light according to a predetermined collimation factor as collimated guided light.
Wan (Fig. 3 and 4) discloses a backlight comprising:
a multiview backlight seen in (Fig. 3) comprising an array of multibeam elements (303, called a “nano-diffraction grating”), each multibeam element of the multibeam element array being configured to provide a plurality of directional light beams having directions corresponding to different view directions of a multiview image during a multiview mode (as seen in Fig. 3, “multiple nano-diffraction gratings 303a to 303i having diffraction directions 302a to 302i” and “different viewing angles” discussed in [0051]);
a light guide (301) configured to guide light as guided light (406);
wherein the array of multibeam elements are spaced apart from one another across the light guide (as seen in Fig. 3), each multibeam element of the multibeam element array being configured to scatter out a portion of the guided light from the light guide as the plurality of directional light beams (as seen in Fig. 3, the light 302 is output in different directions, corresponding to “different viewing angles” discussed in [0051]); and
wherein the light guide is configured to guide the guided light according to a predetermined collimation factor (based on 402) as collimated guided light (eg. “collimated to a plane wave 405 after passing through the first light source collimation system 402” as discussed in [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon and Kim so the light guide is configured to guide the guided light according to a predetermined collimation factor as collimated guided light as taught by Wan because this reduces crosstalk at different angles (see [0059]).

Regarding claim 4, Yoon and Kim disclose a time-multiplexed backlight as discussed above, however, although Yoon discloses wherein multibeam elements of the multibeam element array comprise “reflection, refraction, diffraction, or scattering by a pattern formed in the light guide plate” (see [0042]), Yoon fail to specifically teach or suggest “wherein multibeam elements of the multibeam element array comprise one or more of a diffraction grating configured to diffractively scatter out the guided light, a micro-reflective element configured to reflectively scatter out the guided light, and a micro-refractive element configured to refractively scatter out the guided light.”
Wan (Fig. 3 and 4) discloses a backlight comprising:
a multiview backlight seen in (Fig. 3) comprising an array of multibeam elements (303, called a “nano-diffraction grating”), each multibeam element of the multibeam element array being configured to provide a plurality of directional light beams having directions corresponding to different view directions of a multiview image during a multiview mode (as seen in Fig. 3, “multiple nano-diffraction gratings 303a to 303i having diffraction directions 302a to 302i” and “different viewing angles” discussed in [0051]);
a light guide (301) configured to guide light as guided light (406);
wherein the array of multibeam elements are spaced apart from one another across the light guide (as seen in Fig. 3), each multibeam element of the multibeam element array being configured to scatter out a portion of the guided light from the light guide as the plurality of directional light beams (as seen in Fig. 3, the light 302 is output in different directions, corresponding to “different viewing angles” discussed in [0051]); and
wherein multibeam elements of the multibeam element array comprise one or more of a diffraction grating configured to diffractively scatter (“diffraction angle” and “diffraction light beam” discussed in [0045]) out the guided light (303 are “nano-diffraction gratings” as discussed in [0051], with the light 406 being scattered out of the light guide 301 as light 407, as seen in Fig. 4 and discussed in [0052]), a micro-reflective element configured to reflectively scatter out the guided light (this claim limitation is not being examined due to the alternative language “one or more of”), and a micro-refractive element configured to refractively scatter out the guided light (this claim limitation is not being examined due to the alternative language “one or more of”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon and Kim so the multibeam elements of the multibeam element array comprise one or more of a diffraction grating configured to diffractively scatter out the guided light as taught by Wan because this allows the number of viewable angles to increase, providing a display wherein “a 3D image can be observed at any viewing angle” within a specified range (see [0051]).

Regarding claim 5, Yoon, Kim, and Wan disclose a time-multiplexed backlight as discussed above, and Wan further discloses wherein the diffraction grating of a multibeam element of the multibeam element array comprises a plurality of individual sub-gratings (eg. each pixel “actually consists of red, green and blue three sub-pixels” such as 501a, 501b, and 501c, see [0055], also discussed is how “light emitted by the pixels 501a, 501b and 501c are in a same direction”).
It would have been obvious to one of ordinary skill in the art to combine Yoon, Kim, and Wan for the same reasons as discussed above. 

Regarding claim 9, Yoon and Kim disclose a time-multiplexed backlight as discussed above, however fail to teach or suggest wherein a size of each multibeam element of the multibeam element array is between one quarter and two times a size of a light valve of the light valve array.
Wan (Fig. 3, 4, and 8) discloses a backlight comprising:
a multiview backlight seen in (Fig. 3) comprising an array of multibeam elements (303, called a “nano-diffraction grating,” also labelled 803a 804a, 805a, etc. in Fig. 8), each multibeam element of the multibeam element array being configured to provide a plurality of directional light beams having directions corresponding to different view directions of a multiview image during a multiview mode (as seen in Fig. 3, “multiple nano-diffraction gratings 303a to 303i having diffraction directions 302a to 302i” and “different viewing angles” discussed in [0051]);
a light guide (301) configured to guide light as guided light (406);
wherein the array of multibeam elements are spaced apart from one another across the light guide (as seen in Fig. 3), each multibeam element of the multibeam element array being configured to scatter out a portion of the guided light from the light guide as the plurality of directional light beams (as seen in Fig. 3, the light 302 is output in different directions, corresponding to “different viewing angles” discussed in [0051]);
an array of light valves (811); and
a size of each multibeam element of the multibeam element array is between one quarter and two times a size of a light valve of the light valve array (as seen in Fig. 8, the gratings 803a, 804a, etc. are the roughly the same size as the light valves 811, see also “image pixels having a viewing angle on the liquid crystal panel 11 are aligned with nano-diffraction grating pixels” as discussed in [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon and Kim so a size of each multibeam element of the multibeam element array is between one quarter and two times a size of a light valve of the light valve array as taught by Wan because “light guided by the rectangular light guide plates at a viewing angle matches with an image on the liquid crystal panel at the viewing angle” which is required for “forming an image” (see [0059]).

Regarding claim 12, Yoon and Kim disclose a time-multiplexed multiview display as discussed above, however fails to teach or suggest wherein the light guide is configured to guide the guided light according to a collimation factor as collimated guided light, and wherein a size of each multibeam element of the multibeam element array is between one quarter and two times a size of a light valve of the light valve array.
Wan (Fig. 3 and 4) discloses a display comprising:
a multiview backlight seen in (Fig. 3) comprising an array of multibeam elements (303, called a “nano-diffraction grating”), each multibeam element of the multibeam element array being configured to provide a plurality of directional light beams having directions corresponding to different view directions of a multiview image during a multiview mode (as seen in Fig. 3, “multiple nano-diffraction gratings 303a to 303i having diffraction directions 302a to 302i” and “different viewing angles” discussed in [0051]);
a light guide (301) configured to guide light as guided light (406);
wherein the array of multibeam elements are spaced apart from one another across the light guide (as seen in Fig. 3), each multibeam element of the multibeam element array being configured to scatter out a portion of the guided light from the light guide as the plurality of directional light beams (as seen in Fig. 3, the light 302 is output in different directions, corresponding to “different viewing angles” discussed in [0051]); 
an array of light valves (811);
wherein the light guide is configured to guide the guided light according to a predetermined collimation factor (based on 402) as collimated guided light (eg. “collimated to a plane wave 405 after passing through the first light source collimation system 402” as discussed in [0052]), and
wherein a size of each multibeam element of the multibeam element array is between one quarter and two times a size of a light valve of the light valve array (as seen in Fig. 8, the gratings 803a, 804a, etc. are the roughly the same size as the light valves 811, see also “image pixels having a viewing angle on the liquid crystal panel 11 are aligned with nano-diffraction grating pixels” as discussed in [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon and Kim so the light guide is configured to guide the guided light according to a predetermined collimation factor as collimated guided light and a size of each multibeam element of the multibeam element array is between one quarter and two times a size of a light valve of the light valve array as taught by Wan because this reduces crosstalk at different angles (see [0059]) and “light guided by the rectangular light guide plates at a viewing angle matches with an image on the liquid crystal panel at the viewing angle” which is required for “forming an image” (see [0059]).

Regarding claim 13, Yoon and Kim disclose a time-multiplexed multiview display as discussed above, however fail to teach or suggest wherein each multibeam element of the multibeam element array comprises one or more of a diffraction grating configured to diffractively scatter out the guided light, a micro-reflective element configured to reflectively scatter out the guided light, and a micro-refractive element configured to refractively scatter out the guided light.
Wan (Fig. 3 and 4) discloses a display comprising:
a multiview backlight seen in (Fig. 3) comprising an array of multibeam elements (303, called a “nano-diffraction grating”), each multibeam element of the multibeam element array being configured to provide a plurality of directional light beams having directions corresponding to different view directions of a multiview image during a multiview mode (as seen in Fig. 3, “multiple nano-diffraction gratings 303a to 303i having diffraction directions 302a to 302i” and “different viewing angles” discussed in [0051]);
a light guide (301) configured to guide light as guided light (406);
wherein the array of multibeam elements are spaced apart from one another across the light guide (as seen in Fig. 3), each multibeam element of the multibeam element array being configured to scatter out a portion of the guided light from the light guide as the plurality of directional light beams (as seen in Fig. 3, the light 302 is output in different directions, corresponding to “different viewing angles” discussed in [0051]); and
wherein each multibeam element of the multibeam element array comprises one or more of a diffraction grating configured to diffractively scatter (“diffraction angle” and “diffraction light beam” discussed in [0045]) out the guided light (303 are “nano-diffraction gratings” as discussed in [0051], with the light 406 being scattered out of the light guide 301 as light 407, as seen in Fig. 4 and discussed in [0052]), a micro-reflective element configured to reflectively scatter out the guided light (this claim limitation is not being examined due to the alternative language “one or more of”), and a micro-refractive element configured to refractively scatter out the guided light (this claim limitation is not being examined due to the alternative language “one or more of”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon and Kim so the multibeam elements of the multibeam element array comprise one or more of a diffraction grating configured to diffractively scatter out the guided light as taught by Wan because this allows the number of viewable angles to increase, providing a display wherein “a 3D image can be observed at any viewing angle” within a specified range (see [0051]).

Regarding claim 17, Yoon and Kim disclose a method of operating a time-multiplexed backlight as discussed above, and Yoon further discloses wherein providing directional emitted light comprises:
guiding light in a light guide (211) as guided light (eg. using “internal reflection” as discussed in [0053]); and
scattering out a portion of the guided light as the directional emitted light (as 221, 223, 225, and 227, as seen in Fig. 3) using multibeam elements of the multibeam element array (217).
However, Yoon and Kim fail to teach or suggest wherein each multibeam element of the multibeam element array comprising one or more of a diffraction grating, a micro-refractive element, and a micro-reflective element.
Wan (Fig. 3 and 4) discloses a display comprising:
a multiview backlight seen in (Fig. 3) comprising an array of multibeam elements (303, called a “nano-diffraction grating”), each multibeam element of the multibeam element array being configured to provide a plurality of directional light beams having directions corresponding to different view directions of a multiview image during a multiview mode (as seen in Fig. 3, “multiple nano-diffraction gratings 303a to 303i having diffraction directions 302a to 302i” and “different viewing angles” discussed in [0051]);
wherein each multibeam element of the multibeam element array comprising one or more of a diffraction grating (303 are “nano-diffraction gratings” as discussed in [0051]), a micro-refractive element (this claim limitation is not being examined due to the alternative language “one or more of”), and a micro-reflective element (this claim limitation is not being examined due to the alternative language “one or more of”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon and Kim so each multibeam element of the multibeam element array comprises one or more of a diffraction grating, a micro-refractive element, and a micro-reflective element as taught by Wan because this allows the number of viewable angles to increase, providing a display wherein “a 3D image can be observed at any viewing angle” within a specified range (see [0051]).

Regarding claim 18, Yoon and Kim disclose a method of operating a time-multiplexed backlight as discussed above, however fail to teach or suggest the method further comprising providing light to the light guide, the guided light within the light guide being collimated according to a predetermined collimation factor.
Wan (Fig. 3 and 4) discloses a method comprising:
providing directional emitted light (407) during a multiview mode using a multiview backlight (seen in Fig. 3) having an array of multibeam elements (303, called a “nano-diffraction grating”), the directional emitted light comprising a plurality of directional light beams provided by each multibeam element of the multibeam element array (as seen in Fig. 3, “multiple nano-diffraction gratings 303a to 303i having diffraction directions 302a to 302i” and “different viewing angles” discussed in [0051]); and
guiding light in a light guide (301) as guided light (406);
scattering out a portion of the guided light as the directional emitted light using multibeam elements of the multibeam element array (as seen in Fig. 3, the light 302 is output in different directions, corresponding to “different viewing angles” discussed in [0051]),
providing light to the light guide (with 401), the guided light within the light guide being collimated according to a predetermined collimation factor (based on the characteristics of 402, the light is “collimated to a plane wave 405 after passing through the first light source collimation system 402” as discussed in [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon and Kim so the light guide is configured to guide the guided light according to a predetermined collimation factor as collimated guided light as taught by Wan because this reduces crosstalk at different angles (see [0059]).

Regarding claim 20, Yoon and Kim disclose a method of operating a time-multiplexed backlight as discussed above, however fail to teach or suggest wherein a size of a multibeam element of the multibeam element array is between one quarter and two times a size of a light valve of the light valve array.
Wan (Fig. 3 and 4) discloses a method comprising:
providing directional emitted light (407) during a multiview mode using a multiview backlight (seen in Fig. 3) having an array of multibeam elements (303, called a “nano-diffraction grating”), the directional emitted light comprising a plurality of directional light beams provided by each multibeam element of the multibeam element array (as seen in Fig. 3, “multiple nano-diffraction gratings 303a to 303i having diffraction directions 302a to 302i” and “different viewing angles” discussed in [0051]); and
guiding light in a light guide (301) as guided light (406);
scattering out a portion of the guided light as the directional emitted light using multibeam elements of the multibeam element array (as seen in Fig. 3, the light 302 is output in different directions, corresponding to “different viewing angles” discussed in [0051]),
wherein a size of a multibeam element of the multibeam element array is between one quarter and two times a size of a light valve of the light valve array (as seen in Fig. 8, the gratings 803a, 804a, etc. are the roughly the same size as the light valves 811, see also “image pixels having a viewing angle on the liquid crystal panel 11 are aligned with nano-diffraction grating pixels” as discussed in [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon and Kim so a size of a multibeam element of the multibeam element array is between one quarter and two times a size of a light valve of the light valve array as taught by Wan because “light guided by the rectangular light guide plates at a viewing angle matches with an image on the liquid crystal panel at the viewing angle” which is required for “forming an image” (see [0059]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691